Title: November [1787]
From: Washington, George
To: 




Thursday 1st. A frost this Morning which crusted the ground and formed Ice. The Morning early was calm and not unpleasant but the Wind blew fresh and cold afterwards at No. Wt.
Rid, by the way of Muddy hole (where the People were taking up Turnips to transplant for seed) to Alexandria to attend a meeting of the Directors of the Potomack Company and the Exhibition of the Boys at the Alexa. Acadamy. Dind. at Leighs Tavern and Lodged at Colo. Fitzgeralds after returning abt. 11 at Night from the performance which was very well executed.
 


Friday 2d. The past Night being very cold, the ground this Morng. was hard froze. The weather however through the day was mild and pleasant.
After breakfast I returnd. home by way of Muddy hole Dogue run Frenchs & the Ferry.
At the first—three plows were breaking up in field No. 4. The other hands were taking up the Jerusalem Artichokes—qty. 58½ bushls.—in dunged & undunged eql.—the 1st. largest.
At Dogue run all hds. were engaged in treading out Wheat.
At Frenchs except the two plows wch. were at work, they were employed in digging Irish Potatoes and at the Ferry in treading out Oats.
 


Saturday 3d. Day clear and very pleast. with but little Wind.
Rid to all the Plantations. Digging Potatoes at the River—Muddy hole, and Frenchs Plantations—at wch. the Plows were also at work—Treading Wheat at Morris and Oats at the Ferry.
 


Sunday [4th.] Clear and pleasant with but little wind. After candles were lighted Mr. and Mrs. Powell came in.
 


Monday—5th. Clear and pleasant with very little wind at any time of the day. Mr. and Mrs. Powell remaining here I continued at home all day.
 


Tuesday—6th. Clear and pleasant all day with but little Wind.
Mr. & Mrs. Powell crossed the river a little after Sun rise to Mr. Digges in order to pursue their journey to Philadelphia. I accompanied them over, and havg. my horse carried into the Neck, I rid round that and all the other Plantations in my way home.
From the cut of drilled Corn in the Neck next Mr. Digges’s, there came from every 3d. row 45 Bls. of Irish Potatoes. In the next on the river shore

38 Bls. from every 4th. and in the 3d. by the gate & farm pens 77 [(] 7 of wch. red [)] bush.—from every 4 Row—in all 154. 8 Plows at work here.
At Muddy hole, 2 plows breaking up—the driver of the 3d. Will after outlying Hogs—People gathering Potatoes from the 10 acre Stakes 25 bushls. of White and 223 of Red came from the grd.—In all 47¾. These grew in every fourth interval between the Corn. Had ev[er]y inter[va]l been plantd. the qty. pro[bably] wd. have b[een] 190.
At Dogue run, all hands were engaged in cleaning wheat, stacking the straw &ca.
At Frenchs, 2 plows w[er]e at work and all the other hands were digging Potas.
At The Ferry 3 plows were at work—the rest of the hands getting Corn from the New grd. in Front of the House. Mr. Rid[ou]t dind & returned.
 


Wednesday 7th. Very little Wind all day—a very thick fog which contd. till near 12 oclock.
Rid to Muddy hole D[ogue] R[un] Frenchs and the Ferry—at the first 2 plows only at work—the other hands getting Corn in the N. Grd.
At Morris’s 4 plows at Wk. all the other hds. digg[in]g Potatoes right of the Road—began to day.
At Frenchs 2 plows at Wk. rest of the People digging Potatoes—finished—the whole qty. 84½ B. from 46 rows 170 yds. long each.
At the Ferry—the same work as yesterday.
Majr. G. W——n & wife retd. this evening.
 


Thursday—8th. Wind Southerly and Morning soft. Between 9 and 10 Oclock it began to rain moderately & contd. to do so (very slowly) for about two hours—continuing warm and damp afterwards.
Went up to Alexandria to meet the Directors of the Potomack Company. Dined at Mr. Leighs Tavern and returned in the aftern.
The Ferry part of the New grd. Corn (in front of the Mansn. House) being all gathered & measured, was found to yield




Barls.


of that wch. was sound

24


Rotten

4 1/2



In all
28 1/2


3 Barls. had been given to the Hogs at this place from the other fields.
Stopped the Plows at Muddy hole to assist in digging the Potatoes there.
 


Friday. 9th. Wind at So. West and weather clear and mild.
Went this day to the back line of my Tract in order to run a strait course between Colo. Mason & my self 30 feet within my bounds in order to digg a ditch, and make a road without it. Was not able to compleat it. Went by the Ferry, Frenchs and Dogue Run Plantations and returned home by Muddy hole.
At the 3 first the Plows as usual were at Work. At the latter the drivers were aiding with the Potatoes.

At the Ferry the hands were securing the Corn they had gathered.
At Frenchs they were grubbing, & stopping gullies before the Plows.
At Dogue run they were digging Potatoes.
At Muddy hole the same.
 


Saturday—10th. Morning Mild & pleasant with the Wind at So. Abt. 5 ock. it thundered began to rain & contd. to do so more or less till 10 oclk. at night.
Went again on the business I was upon yesterday, but could not finish it.
Passed by the Ferry, Frenchs and Dogue run Plantations, and returned home by Muddy hole.
At the first, the Plows were at work as usual, and the other hands were digging Potatoes.
At French’s they were employed as yesterday but were ordered to remove the trash out of the wet part of the Meadow (that had been grubbed) before it got wet.
At Dogue run only 2 plows were at work—the other hands digging Potatoes.
At Muddy hole all were digging Potatoes.
On my return home found the Widow Graham & her daughter here who stayed all Night.
 


Sunday. 11th. Morning, clear and pleast. with the Wind Westerly but not fresh nor cold.
After Breakfast Mrs. Graham & daughter went away. To dinner Geo. Steptoe Washington and a Son of Mr. McCrae’s came and in the evening Colo. R. Hy. Lee.
 


Monday. 12th. Wind Southerly—Weather mild but lowering all day. Towards Noon & from thence till 4 Oclock it looked much like Snow—after which the Clouds thinned and it seemed inclind. to be fair.
Colo. Lee went away after breakfast & the 2 young men after dinner.
I did not ride as usual to day.
Finished digging the Irish Potatoes at Dogue run in the cut of Corn which is on the right hand of the road which leads from the Gate to the Houses—quantity 120 bushls. whereof 63 were red—the number and length of these Rows & the white being equal.
 


Tuesday 13th. Very mild & soft morning—wind at South.
Rid to all the Plantns. At the Neck 8 plows were at work the rest of the People gathering beans & threshing out Pease.
At Muddy hole all hands digging Potatoes. Sent the small gang from the Mansion House there; and ordered the Ferry People to assist them to morrow.
At Morris’s, 4 plows at wk.; the other hands (aided by the People from Frenchs) were digg[in]g Potatoes on the left of the Road leading from the gate to the Houses.
At Frenchs—two Plows at Work.

At the Ferry 3 plows were at Work. The other hands had finished digging the Potatoes and were getting the remainder of the Frost bitten Pease that they might go to Muddy hole in the Morning.
 


Wednesday. 14th. Clear and very mild morning—Clouds afterwards and a sml. Sprinkle—Wind abt. So. W.
Rid to the Ferry, French’s D. Run & Muddy hole.
At the first 3 plows at work, all the other hands execpt the Ferry men, were sent to Muddy hole.
At Frenchs treading out Barley—Plows stopped for this purpose.
At D. Run 4 plows at Wk. The other hands digging Potatoes.
At Muddy hole all hands digging Potatoes—the Small gang from the H[ous]e and the Ferry People assisting. The quantity of Potatoes taken from the remg. part of the Corn ground at this place amounted to 54½ Bls. of red, and 59¼ white—which added to those that came off the 10 acres in the same corn field make 84½ Whe. & 77¼ red—In all 161½ Bushels from the Corn ground—every 4th. row.
Received 14¾ bushls. of Irish Potatoes from the Neck to day—wch. added to those that were brot. over on Saturday make 21¼ bushls. of red and 160 bushls. of white—In all 181¼ Bushels. Recd. from the same place 56½ Bushls. of Barley which grew on about 5 Acres near the Barn wch. had been in Turnips last year—also 31 Bushls. of Pease sound and good; and 7½ of Ditto which had been bit with the frost in different degrees—some very bad.
 


Thursday 15th. Morning mild and very heavy with the wind fresh from So. Wt. Which produced sprinkling rain till abt. 10 Oclock and constant rain afterwards till about 2 Oclock when it moderated, but continued very cloudy with slight drippings all the afternoon.
Went to Alexandria to an election of Senator for this district—Mr. Thos. West of Fairfax & Mr. Pope of Prince William being the Candidates. I gave my vote for the first & immediately as the weather promised to be getting worse.
The last of the Potatoes from Dogue run came home to day; viz. 113½ Bushels, where⟨of⟩ 57¾ were red, and 56½ White. ⟨Th⟩ese came out of the cut on ⟨the⟩ left of the road leading from ⟨the⟩ gate to the houses and with ⟨th⟩ose of the other cut, make ⟨12⟩0¾ of red and 113½ of white—In all 234¼ Bushels from every 4 row between the Corn rows.
